822 F.2d 1088
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kristol COOPER, Plaintiff-Appellant,v.The AMERICAN POSTAL WORKERS UNION COLUMBUS AREA LOCALAFL-CIO; The American Postal Workers Union,AFL-CIO (National); Daniel Foster,Defendants-Appellees.
No. 87-3107
United States Court of Appeals, Sixth Circuit.
May 18, 1987.

Before JONES and RYAN, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.


1
The plaintiff in this case for wrongful termination of union membership appeals an order dismissing his claims.  The defendants now move to dismiss this appeal on grounds that there was no final judgment for purposes of 28 U.S.C. Sec. 1291.  The plaintiff has not filed a response.


2
The district court's order of December 5, 1986 dismissed the action in its entirety.  On January 8, 1987, pursuant to the defendants' timely motion to alter or amend the judgment, the court vacated its earlier order, dismissed the plaintiff's complaint and explicitly left a counterclaim pending.  The plaintiff filed notice of appeal on February 4, 1987.


3
Absent certification for an interlocutory appeal under 28 U.S.C. Sec. 1292(b) or Rule 54(b), Fed.  R. Civ. P., an order disposing of fewer than all parties or claims in an action is nonappealable.  William B. Tanner Co. v. United States, 575 F.2d 101 (6th Cir. 1978) (per curiam).  The district court's order was neither final nor certified for interlocutory review.  Therefore,


4
It is ORDERED that the motion to dismiss is granted.